DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require an apparatus, comprising a processor, a memory, and computer-executable instructions stored in the memory which, when executed by the processor, cause the apparatus to: send, to a Resource Listing Entity (RLE), a query pertaining to a resource; receive, from the RLE, a response to the query, the response comprising a location of the resource and a Security Achievability Mechanism (SAM) associated with the resource; determine, based on the SAM, a security level required for accessing the resource; determine, based on the security level and needs of the apparatus, an authorization model for accessing the resource, the authorization model being a push model, a pull model, an agent model, a push confirm model, or an indirect push model; and apply the authorization model in communications required for compliance with the SAM in accessing the resource.  

The combination of available prior art such as Brisebois, Chow and Lin teach classification of data in security context, aggregating data, authorizing users to access data. The combination does not teach the required claim limitations. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 are allowable over the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment for claim 3 was given in an interview with Tom Claire on 6/10/2022. For claims 6 and 9, the examiner included a period at the end of the claims. A 312 amendment can be filed if the applicant disagrees with the amendment. 

The application has been amended as follows: 

(Amended) Claim 3. The apparatus of claim 1, wherein the instructions further cause the apparatus to: identify an Authorization Server (AS), the AS being trustable by the apparatus and the 

(Amended) Claim 6.  The apparatus of claim 1, wherein the instructions further cause the apparatus to: initiate an authentication, authorization, and/or payment operation; in response to the authentication, authorization, and/or payment operation, obtain an assertion of secure behavior from a Security-Achievability Enabler Function (SAEF).

(Amended) claim 9.  The apparatus of claim 7, in which the protocol is Datagram Transport Layer Security (DTLS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494